DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a pharmaceutical composition claimed in claims 1-16 in the reply filed on 12/2/21 is acknowledged.
Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 1-16 read on the elected Group I and are under consideration. 

Claim Objections
Claim 11 is objected to because of the following informalities:  “tissue plasminogen activator” is duplicated. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-16 are rejected under 35 U.S.C. 101 because the claim embraces two different statutory classes of invention, a composition of matter and a process. In particular, claims 14-16 claims the pharmaceutical (composition of matter) is directly administered to the ischemic tissue but is not administered intravenously (process). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to the limitation “wherein the viscosity is within the range of viscosities of 3 to 10 mg/ml of hyaluronan having a mean MW of 700 to 2000 kDa” (claim 6) and “wherein the viscosity is the same as the viscosity of 5 mg/ml of (claim 7), it is noted that the viscosity is dependent on temperature and for hyaluronan, also shear rate. Neither of these are defined by the claims. Furthermore, for at least claim 6, even disregarding the temperature and shear rate, the concentrations and MW ranges define a large number of combination possibilities. It is not clear how one of ordinary skill in the art is to determine the actual range defined by the claim.
Claim 11 contains the trademark/trade names: eminase, retavase, streptase, abbokinase and kinlytic .  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe thrombolytic drugs and, accordingly, the identification/description is indefinite.
With respect to claims 14-16, the claims are indefinite because the claim is directed to both a product and a process. Accordingly, the claim is indefinite under 35 U.S.C. 112(b). Please see MPEP 2173.05(p). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arulmoni et al. (“Combination scaffolds of salmon fibrin, hyaluronic acid, and laminin for human neural stem cell and vascular tissue engineering” Acta Biomater. 2016 Oct 1;43:122-138, published online Jul. 27, 2016, cited on IDS and provided by Applicant).
With respect to claim 1, Arulmoni et al. teach hydrogels comprising 1mg/ml thiolated hyaluronic acid (average MW of about 250 kDa) with salmon fibrin with or without laminin (para. 2.2 hydrogel/scaffold formulation). Hyaluronic acid meets the limitation of “matrix component” and salmon fibrin meets the limitation of “core component”. 
With respect to the limitation “for treating an ischemic tissue”, please note that it is regarded that "intended use" of a composition or product will not further limit claims Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation. In the instant case, Arulmoni et al. anticipates the claimed composition and would therefore be capable of the intended use.
With respect to the limitation “having a viscosity of greater than 10 mPa’s”, as evidenced by claims 3 and 4, hyaluronan or derivatives thereof with a mean MW of 100 kDa to 5000 kDa have a viscosity of greater than 10mPa’s (claim 1) and a viscosity of 10 to 10,000 mPa’s (claim 2), meeting the limitation of claim 1-2.  
With respect to claim 3-4, Arulmoni et al. teach the hyaluronic acid has an average MW of about 250 kDa. 
With respect to claim 5, Arulmoni et al. teach 1mg/ml of hyaluronic acid. 
With respect to claim 10, Arulmoni et al. teach the HA hydrogel (matrix component) also includes laminin (para. 2.2). Laminin is an extracellular matrix factor. 
With respect to claim 11, Arulmoni et al. teach the addition of fibrin.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2012/0208757A1) in view of Laurens et al. (“Fibrin structure and wound healing” Journal of thrombosis and haemostasis; April 2006).  
	Huang teaches hyaluronan of high molecular weight is effective in promoting angiogenesis, thereby facilitating would healing [0003]. Huang teaches and claims the composition comprising hyaluronan with a MW of at least 12kDa at a concentration of 2 to 20 mg/ml, wherein the MW is 50 kDa to 2,000 kDa ([0005] and claims 1-6). Huang teaches that the composition can further comprises a bioactive agent that promotes wound healing [0013].
	Huang does not teach the bioactive agent is a thrombolytic drug, however the teachings of Laurens et al. cure this deficiency. 
	Laurens et al. teach fibrinogen and fibrin play an important role in wound healing and angiogenesis (Summary, 1st para.). Laurens et al. teach that fibrin functions as a bridging molecule for many types of cell-cell interactions and provides a critical provisional matrix at sites of injury, inflammation or infection (p.934, 2nd col.). Laurens et nd col.). Laurens et al. teach that fibrin actively recruits cells to trigger fibrin mediated responses, such as cell adhesion, migration, proliferation and tubule formation, which are beneficial in wound repair (p. 937, 1st col).
	It would have been obvious to a person of ordinary skill in the art to use fibrin as the bioactive agent in the composition of Huang. A person would be motivated to use fibrin because Huang teaches that composition further comprises a bioactive agent that promotes would healing and Laurens et al. teach that fibrin triggers responses that are beneficial to angiogenesis and wound healing. There is a reasonable expectation of success give that Huang teaches the composition can further comprise bioactive agents and fibrin is a bioactive agent. 
	With respect to the limitation “for treating an ischemic tissue”, please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation. In the instant case, Huang and Laurens et al. make obvious the claimed composition. Therefore, the same composition would be capable of the intended use. Importantly, Huang teaches administration of the composition to a subject having a wound caused by ischemic tissue [0004,0014], Example 1). 
claim 1-2.  
With respect to claim 3-4, Huang teaches and claims the hyaluronan has a MW of 50kDa to 2,000 kDa, 200kDa to 1500 kDa or 700 kDa to 1500 kDa ([0005] and claims 2-4).The MPEP 2144.05 (Obviousness of Ranges) states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)
With respect to claim 5, Huang teaches and claims the concentration of hyaluronan is 0.02 to 50 mg/ml or 2 to 20 mg/ml ([0005]claim 5-6).
	With respect to claims 6-7, Huang teaches hyaluronan with MW of 12kDa, 700 kDa, 1500 kDa and 2000kDa at a concentration of 0.5 mg/ml, 2 mg/ml, 5 mg/ml and 10 mg/ml (Table 1). The composition of Huang would inherently have all of the activities and properties of claims 6-7.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Huang teaches a composition of hyaluronan at the same MW and concentration, therefore the composition would inherently have the same viscosity. Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
With respect to claims 8-9, as indicated above, Huang teaches hyaluronan with MW of 12kDa, 700 kDa, 1500 kDa and 2000kDa at a concentration of 0.5 mg/ml, 2 mg/ml, 5 mg/ml and 10 mg/ml (Table 1). Huang teaches a range of 50kDa to 2000 kDa. The MPEP 2144.05 (Obviousness of Ranges) states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With respect to claim 10, Huang teaches the composition further comprises collagen or gelatin ([0004,0012], Example 2).
	With respect to claims 11, Laurens et al. teach fibrin for would healing and angiogenesis.
claims 12-13, Huang teaches and claims the composition can further comprise a growth factor ([0008, 0013] and claim 10).  Huang teaches the composition can further comprise the growth factor, VEGF [0013].
	 With respect to claim 14-16, Huang teaches the hyaluronan was injected into the injured limb intramuscularly. 	
	Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TARA L MARTINEZ/Examiner, Art Unit 1654